Relator appeals from an order of the district court which recites that he was held by virtue of two capiases issued under and by virtue of two indictments found by a grand jury of Dallas County, one charging him with burglary of a private residence at nighttime for the purpose of committing murder, and the other for the offense of burglary by the use of dynamite and other explosives. The court ordered him held in both cases, and granted bond in the first case in the sum of $25,000.00, and in the second case in the sum of $10,000.00.
There are no bills of exception in the record, and no statement of facts is furnished this court. In this condition of the record we have no way of ascertaining what grounds this appeal is predicated upon, or why relator was dissatisfied with the trial court's judgment herein. We might presume that his dissatisfaction might have been predicated upon the amount of the bonds. We can not review this matter in the absence of a statement of facts.
The judgment of the trial court is affirmed.